DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 12/22/2020 has been acknowledged. 

Amendment Summary
Claims 1 and 16 are amended. 
Claims 31 and 32 are newly added.

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-30 have been considered but they are not persuasive.


Development

1) 
Applicants respectfully traverse this rejection of claims 1-5, 9-10, 12-20, 24-25, and 27-30 since Hong and De Rosa, taken alone or in combination, do not teach or suggest every limitation of any of the rejected claims in their current form.
For example, amended claim 1 recites "determining that a level of uplink
interference from an unmanned aerial vehicle (UAV) exceeds a first interference
threshold at a neighboring cell." . Applicants submit that the cited references do not teach or suggest at least these features of amended claim 1.


 Examiner respectfully disagrees with applicant arguments/remarks as even with the amended claim suggesting level of interference exceeding a threshold. Hong teaches about level of interference measurement in the form of signal to noise ratio in [0013]; [0049]; [0097];  DeRosa also teaches about measuring level of interference  exceeding a threshold in [0025]; [0044]; [0074] and informing the base station about the level of interference in order to change resource allocation.  Hong and DeRosa can be combined to teach the amended claims and subsequent dependent claims. Therefoe the rejection remains. 



Conclusion
Therefore for each of these about reasons, Reference #1 in view of Reference #2 does teach all of the limitations of claim 1. Claim 16  contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and Claim 16 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §103 to be withdrawn has been denied. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12-20, 24, 25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2020/0236684 A1)  in view of DeRosa (US 2018/0375568 A1).



Regarding Claim 1, 16, 31, 32
Hong discloses a method (See [Abstract])  comprising:

determining that uplink interference (See [Abstract]; first base station determining uplink interference) from an unmanned aerial vehicle (UAV)  (See Fig.1(300); Fig.5(202); [0157]; aerial vehicle) exceeds a first threshold (See Fig.4B;[0010-0011]; [0046-0047]; [0096];angle of arrival exceeds a preset value) at a neighboring cell (Fig.1(100)); and

informing a serving cell (Fig.1(200)), by the neighborhood cell (Fig.1(100)), of the uplink interference (See [Abstract]; [0043-0044]; [0051-0052]; generation a target notification message indicating interference by the aerial device served by the second base station) experienced by the neighboring cell  (Fig.1(100))

But Hong fails to explicitly recite 
determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold; 

informing a serving cell, by the UAV,  of the uplink interference experienced by the neighboring cell.


However in an analogous art,
DeRosa teaches about 
determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold (See [0025]; [0074]); 

And about a UAV informing its serving cell about interference measurements of neighboring base station (See [0039]).

Hong and DeRosa are analogous art because they all pertain to wireless telecommunication transmission. Hong teaches about an aerial device creating interference to a neighbor base station and the later transmitting a notification to the serving base station in order  for the latter to reduce the interference. DeRosa teaches about a UAV informing its serving cell about interference measurements of neighboring base station and about determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold. Hong could use DeRosa features as an additional way to inform the serving cell of UAV neighbor interference and about determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Hong and DeRosa so as to obtain an efficient and valid interference detector system.



Regarding Claim 2, 17
Hong and DeRosa teach all the features with respect to Claim 1, 16 and DeRosa further teaches 
transmitting an uplink interference indicator to the UAV (See  [0074]; [0097]).


Regarding Claim 3, 18
Hong and DeRosa teach all the features with respect to Claim 2, 17 and DeRosa further teaches 

                wherein the uplink interference indicator comprises 

a multiple threshold indicator comprising one or more bits (See [0097-0098]).


Regarding Claim 4, 19
Hong and DeRosa teach all the features with respect to Claim 2, 17 and DeRosa further teaches 


                  wherein the uplink interference indicator comprises 
a location of uplink radio resources where the uplink interference occurred (See [0062]).



Regarding Claim 5, 20
Hong and DeRosa teach all the features with respect to Claim 2, 17 and Hong further teaches 

              wherein the uplink interference indicator includes 
an identifier of the neighboring cell (See [0018-0019]; [0043-0044]).



Regarding Claim 9, 24
Hong and DeRosa teach all the features with respect to Claim 1, 16  and DeRosa further teaches 
transmitting a downlink measurement report to the serving cell (See [0055-0057]) 
              the downlink measurement report associated with downlink transmissions received by the UAV from the neighboring cell (See [0055-0057]).




Regarding Claim 10, 25
Hong and DeRosa teach all the features with respect to Claim 9, 24 and DeRosa further teaches 
(See [0055-0057])
                          in response to receiving an uplink interference indicator from the neighboring cell  (See [0055-0057]; [0060-0062]).





Regarding Claim 12, 27
Hong and DeRosa teach all the features with respect to Claim 2, 17 and Hong further teaches 

               wherein informing the serving cell of the uplink interference experienced by the neighboring cell (See [Abstract]; [0043-0044]; [0051-0052]; generation a target notification message indicating interference by the aerial device served by the second base station) comprises:

transmitting the uplink interference indicator to the serving cell (See (See [Abstract]; [0043-0044]; [0051-0052]; interference indicator)



Regarding Claim 13, 28
Hong and DeRosa teach all the features with respect to Claim 1, 16 and DeRosa further teaches 
transmitting a handover command to the UAV (See [0072]; [0122]).



Regarding Claim 14, 29
Hong and DeRosa teach all the features with respect to Claim 13, 28 and DeRosa further teaches 

wherein the handover command (See [0072]; [0122]).is based on:



an identifier of the neighboring cell that experienced the uplink interference(See [0072]; [0122]) and
a downlink measurement report received from the UAV (See [0072]; [0122]).


Regarding Claim 15, 30
.Hong and DeRosa teach all the features with respect to Claim 1, 16 and Hong further teaches 
 (See [0034-0036]; [0072]; [0075-0076]).



Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2020/0236684 A1)  in view of DeRosa (US 2018/0375568 A1) and further in view of Kim (US 2017/0142766 A1).


Regarding Claim 6, 21
Hong and DeRosa teach all the features with respect to Claim 5, 20 

But Hong and DeRosa fail to explicitly recite

                wherein the identifier of the neighboring cell comprises
 
a Physical Cell Identifier (PCI) associated with the neighboring cell .

However in an analogous art,
Kim teaches about base station  that can be identify on wireless network operation Through physical cell identifier (See Fig.(4,5)[0056]; [0178]). 


Hong, Derosa and Kim are analogous art because they all pertain to wireless telecommunication transmission. Hong teaches about an aerial device creating interference to a neighbor base station and the later transmitting a notification to the serving base station in order  for the latter to reduce the interference. Kim teaches about base station  that can be identify on wireless network operation Through physical cell identifier. Hong and DeRosa could use Kim features in order to identify the base station in the network.. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Hong, DeRosa and KIm so as to obtain an efficient network system operation.





Allowable Subject Matter
Claims 7, 8, 11, 22, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646